United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1562
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Southern District of Iowa.
Jorge Magana-Suarez,                     *
                                         *    [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: March 20, 2006
                                 Filed: March 20, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Jorge Magana-Suarez (Magana) appeals the 30-month sentence the district
     1
court imposed upon his guilty plea to illegal re-entry after deportation in violation of
8 U.S.C. § 1326(a). Magana’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of the
sentence (which was at the top of the advisory Sentencing Guidelines range) in light
of Magana’s cultural assimilation.



         1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       We conclude the sentence is not unreasonable. See United States v. Haack, 403
F.3d 997, 1004 (8th Cir.) (standard of review), cert. denied, 126 S. Ct. 276 (2005).
The district court calculated the Guidelines imprisonment range and took that range
into account, along with other 18 U.S.C. § 3553(a) factors and Magana’s cultural-
assimilation argument, in determining the sentence. See United States v. Booker, 543
U.S. 220, 260-62 (2005) (§ 3553(a) factors will guide reasonableness review).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and
we affirm.
                        ______________________________




                                        -2-